Citation Nr: 0108643	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder rotator cuff tear for a period prior to July 
20, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder rotator cuff tear subsequent to September 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had three periods of active duty:  from February 
1958 to September 1961; from February 1963 to January 1967; 
and from September 1971 to February 1984.  

This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, regional office.  That rating decision 
increased the evaluation of the veteran's service connected 
right shoulder rotator cuff tear to 30 percent for the period 
from March 3, 1998, through July 19, 1998; assigned a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 from 
July 20, 1998, through August 31, 1998; and assigned a 20 
percent evaluation effective from September 1, 1998.  

In August 1999, the claims folder was transferred to the 
Little Rock, Arkansas, regional office (RO).  In January 
2001, the veteran testified by videoconference hearing before 
the Board of Veterans' Appeals (Board) member rendering this 
decision.

At the hearing, the veteran presented testimony on the issue 
of entitlement to an increased evaluation for residuals of 
right ankle injury.  That issue is not currently on appeal, 
and is hereby referred to the RO for initial consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In January 2001, the RO wrote to the Social Security 
Administration (SSA) requesting copies of that agency's 
administrative decision which found the veteran disabled and 
all medical records considered in that determination.  No 
response from SSA is currently of record.  All material 
obtained pursuant to the January 2001 request should be 
associated with the claims folder.

The most recent VA examination of the veteran's right 
shoulder disability was conducted in September 1999.  The 
veteran has testified that his disability has worsened, and 
he has requested a current examination.  The Board agrees 
that a current examination should be conducted in order that 
VA may properly decide the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should associate with the 
claims folder all material, including 
copies of administrative decision(s) and 
medical records, obtained pursuant to the 
January 2001 request from SSA.  

Additionally, all VA and private medical 
records of the veteran that are not 
currently in the claims folder should be 
obtained.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and extent of his 
right shoulder rotator cuff tear.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the right 
shoulder, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Range of right arm and shoulder 
motion must be measured.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right shoulder.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

5.  Thereafter, the RO should readjudicate 
this claim.  If a benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




